department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil legend g dear we have considered your ruling_request dated date regarding the tax consequences relating to the circumstances described below facts you are an inter_vivos charitable_remainder_unitrust created date by grantor g the intent of g was that upon her death the trust would terminate and the principal and income would be distributed to g's private_foundation g's private_foundation has been recognized as an organization exempt under sec_501 of the internal_revenue_code code and classified as a private_foundation within the meaning of sec_509 after g died an error was discovered in the drafting of the trust agreement the agreement contains a clause specifying that upon the death of g if the donee is not a charitable_organization then the trustee is to distribute the trust proceeds to a charity or charities as he or she determines article xi of the trust agreement provides that charitable_organization shall mean an organization described in each of sec_170 sec_170 sec_2055 and sec_2522 of the code you represent that in drafting the definition of charitable organization’ in the trust agreement the scrivener used certain boilerplate language as opposed to language specific to g's intention and included the reference to sec_170 which in effect requests any charitable donee to be classified by the irs as a public charity and not a private_foundation although g's private_foundation is specifically identified as the remainder beneficiary of the trust in the trust agreement g's private_foundation does not satisfy the definition of the charitable_organization in article xii because of the definition’s reference to sec_170 consequently the foundation cannot be the remainder beneficiary of the trust you state that the definition should have defined a charitable_organization to mean an organization described in sec_170 sec_2055 and sec_2522 as that definition would have permitted g’s private_foundation to be the remainder beneficiary as originally desired by g you submitted an affidavit from the trustee and drafter of the trust agreement stating that it was at all times g’s specific and strong intention that the foundation receives the assets of the trust upon her death you state this is consistent with g's other estate_planning instruments which also left the vast majority of her estate to the foundation you subsequently filed a petition in the appropriate state court seeking reformation of the trust to correct the scrivener’s error by deleting the reference to sec_170 of the code in the definition of charitable_organization in article xii of the trust agreement the state attorney_general consented to the petition there were no objections by any parties to the proposed reformation having found a scrivener’s error in drafting the definition of charitable_organization in article xii of the trust agreement the state court issued an order authorizing reformation retrospectively as to the date the trust was created the order was made subject_to a favorable ruling from the internal_revenue_service rulings requested you have requested the following rulings judicial reformation of the trust to comply with g’s intent that upon death all trust proceeds would be distributed to her private_foundation will not adversely affect the trust’s continuing qualification under sec_664 of the code judicial reformation of the trust as proposed does not constitute an act of self-dealing under sec_4941 of the code law sec_664 of the code provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 of the code and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 of the code and other qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 of the code the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employee securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of the code of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-3 of the income_tax regulations regulations provides in part that a charitable_remainder_trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 of the code sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code generally imposes a tax on the participation of a foundation_manager in an act of self-dealing sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_4947 of the code provides generally that split-interest_trusts are subject_to the provisions of sec_4941 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that under sec_4947 of the code sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary analysis based on the information submitted and representations made judicial reformation of the trust described above ab initio does not cause the trust to fail to qualify as a charitable_remainder_unitrust under sec_664 of the code we express no opinion concerning whether the trust is or was a charitable_remainder_trust within the meaning of sec_664 as a charitable_remainder_unitrust under sec_664 of the code the trust is a split- interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing sec_4946 of the code defines a disqualified_person to include a substantial_contributor to a private_foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee here the issue is regarding which exempt_organization has the remainder_interest g's foundation or a public charity and we find that there are no disqualified persons who would benefit from the reformation therefore we conclude that judicial reformation of the trust will not be an act of self-dealing under sec_4941 of the code conclusion accordingly based on the foregoing facts and circumstances we rule as follows judicial reformation of the trust to comply with g’s intent that upon death all trust proceeds would be distributed to her private_foundation will not adversely affect the trust's continuing qualification under sec_664 of the code judicial reformation of the trust as proposed does not constitute an act of self-dealing under sec_4941 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert w malone acting manager exempt_organizations technical group enclosure notice
